     Case 1:21-cv-00215-KD-MU Document 1 Filed 04/12/21 Page 1 of 13                                                         PageID #: 1


Pro Se I (Rev. 12/ 16) Complaint for a Civil Case



                                         UNITED STATES DISTRICT COURT
                                                                        for the
                                                         Southern District of Alabama

                                                                  Southern Division


                                                                                  Case No.      _'28»-ll s, ILD~lA,v\
                                                                                                 (to be filled in by the Clerk 's Office)

                              Plaintiff(s)
                      of each plaintiff who is filing this complaint.
If the names of the plaintiffs cannot/it in the space above,                      Jury Trial: (check one)    D Yes         0No
please write "see attached" in the space and attach an additional
page with the full list of names.)
                                   -v-
                                                                                                                                                           r-
                                                                                                                                                          ~
                                                                                                                                                          L
                                                                                                                                                          •J
                                                                                                                                                           l I
                                                                                                                                                          I
                                                                                                                                                          I     I
                                                                          )                                                                               r ..,
                                                                                                                                                          ._..
                                                                          )
                                                                          )                                                                               I
                                                                                                                                                          1--
                                                                                                                                                          dl
                                                                                                                                                          •r•
                                                                                                                                                          <.


                                                    COMPLAINT FOR A CIVIL CASE

I.         The Parties to This Complaint
           A.         The Plaio tilT(s)

                      Provide the information below for each plaintiff n


                      needed.:::
                          Add,(
                                 City and County
                                 State and Zip Code


                                 E-mail Address


           B.         The Defendant(s)

                      Provide the information below for each defendant named in the complaint , whether the defendant is an
                      individual, a government agency , an organization , or a corporation . For an individual defendant ,
                      include the person's job or title (if known) . Attach additional pages if needed .


                                                                                                                                            Page I of 5
   Case 1:21-cv-00215-KD-MU Document 1 Filed 04/12/21 Page 2 of 13                    PageID #: 2


Pro Se 1 (Rev . 12/ 16) Complaint for a Civil Case




                                                                                               ~~Q
                       Defendant No. 1
                                  Name                        ~~..\-~,                    ~;
                                  Job or Title (if known)
                                  Street Address
                                  City and County
                                                              ~~             , ft~· ---
                                                                         J')_~
                                  State and Zip Code
                                  Telephone Number
                                  E-mail Address (if_known)


                       Defendant No. 2
                                  Name
                                  Job or Title (if known)
                                  Street Address
                                  City and County
                                  State and Zip Code _
                                  Telephone Number
                                  E-mail Address (if known)


                       Defendant No. 3
                                  Name
                                  Job or Title (if known)
                                   Street Address
                                  City and County
                                   State and Zip Code

          .,                   :.; Telephone Number
                                  E-mail Address (if kr;own)




                                                                             6\-:S~ .
                       Defendant No. 4
                                  Name
                                   Job or Title (if know,;;
                                                              JU.~.
                                   Street Address
                                   City and County
                                                              --v-2~~                 Qe,.
                                   State and Zip Code
                                   Telephone Number
                                   E-mail Addres~ (if known)



                                                                                               Page 2 of 5



                                                                                                             I
    Case 1:21-cv-00215-KD-MU Document 1 Filed 04/12/21 Page 3 of 13   PageID #: 3




~U                                          cttJl- --- ,
1t.e_F~
~   .._.
      __
       .         ~
                                 ~
                                 'D ,G.
                                                     ~~~#ir-
         ~CT                            ~ c~
 1\M¥/~y.                                                      .
-r4½1~                          £,,~Y\~
                        ~ ~-
-rC-t~ o~u.&·~~.
iJ'27
    ~, A~                             '-1\11,                                       (
Case 1:21-cv-00215-KD-MU Document 1 Filed 04/12/21 Page 4 of 13   PageID #: 4




       -'.
Case 1:21-cv-00215-KD-MU Document 1 Filed 04/12/21 Page 5 of 13   PageID #: 5
Case 1:21-cv-00215-KD-MU Document 1 Filed 04/12/21 Page 6 of 13   PageID #: 6
        Case 1:21-cv-00215-KD-MU Document 1 Filed 04/12/21 Page 7 of 13         PageID #: 7




                                                                                              '-


                                                             .              V-t~
                                                                        bA,(J
 ~ (}                                ,.~. D~                                    M.
Jk                  ~             WY-v. -                                   r    ~l-
--rkt                          ~     (§-Ct .                     ~-
1\ ~                      k     ~~ f\                      ---

~ --fY\_Q,;~ ~~Bb                                                       m\Jb&e_
              .           ,Q_Q.
~         ~-                  ~                  - -~ ~c.J                                         OlM
~         V   ~       •           G-w                                   ~   (            L




-rk~~                                                  ~         ~~
                                                                 &Mvt,,\J-~ .fu.
 ~£.M ~ vJ                                     -.........c7-i,-'-   ~ C, .
~             Do:r W                 ✓~           -~                •   ==)~_G.
      ii~                      ~
       Case 1:21-cv-00215-KD-MU Document 1 Filed 04/12/21 Page 8 of 13   PageID #: 8

                           J                   ~.
   ~~A-e.
   ~~%-~~
                  -_ w
   Tu vtcs' _.......,                                                    ~ ~~J
  (hJ_1A.S.~wb~~~~                                                                      ~De.
 -~  t{~, ~~ 9~
  w                       ""D, C. .
  Th 11.s.             Gnv~ ~,                                            .
 ~      ~s,            ~ ~ ~
 ~I                             . ~                                  ~
 1k A                  ,                ocx/0~ ~cd
 ~ ~ t - ..,~                                       ~~                                 . ~
~ 'f\~                             ~                    ~'
~:,~~~ .                                                 ~---             ~~
-rCe..uf,,C.s.                             '-"'-                -~
                                                                 -- . ~
~ ::I=' ----

. ooft-7k,--tts. h                                              ~-~
Case 1:21-cv-00215-KD-MU Document 1 Filed 04/12/21 Page 9 of 13   PageID #: 9
    Case 1:21-cv-00215-KD-MU Document 1 Filed 04/12/21 Page 10 of 13   PageID #: 10




,~~WY'-                                        ~°'7.()2                          .
                   .
                        ~
                         ~                       ~--                         -----


                           ,


~T~t.
'-(D~~~                                     ~&,OQ_.

h       1A,~.v~                           :7iJ'1
                                                                                      ..


~                                 -=o_u.
 Case 1:21-cv-00215-KD-MU Document 1 Filed 04/12/21 Page 11 of 13                                               PageID #: 11


 Pro Se I (Rev. 12/16) Complaint for a Civil Case


 II.        Basis for Juri sdiction

            Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
            heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
            parties. Under 28 U .S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
            is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
            another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
            diversity of citizens ip case, no defendant may be a citizen of the same State as any plaintiff.

                                is for federal court jurisdiction? (check all that apply)
                                                                     D Diversity of citizenship
            Fill out the paragraphs in this section that apply to this case.

            A.         If the Basis for Jurisdiction Is a Federal Question

                       List the specific federal statutes, federal treaties, and/or pro~isions of the United States Constitution that

                 --:Rat        issue i iliiscase •                   ~                 ~~0k.,                                C\)
J,CtL~Jth..,~,~h0M                                                                                    --WSt¼f=
                                                                                                            _•__                      ~
                       1.         The Plaintiff{s)

                                  a.         If the plaintiff is an individual
                                             The plaintiff, (name)                                                , is a citizen of the
                                             State of (name)


                                  b.         If the plaintiff is a corporation
                                             The plaintiff, (name)                                                , is incorporated
                                                                         ---     - ------------
                                             under the laws of the State of (name)
                                             and has its principal place of business ip.the State of (name)



                                  (If more tharf#oneplaintiff is named in the complaint, attach an additional page providing the
                                  same information for each additional plaintiff.)

                       2.         The Defendant(s)

                                  a.         If the defendant is an individual
                                             The defendant, · (name)                                              , is a citizen of
                                             the State of (name)                                              . Or is a citizen of
                                             (foreign nation)


                                                                                                                               Page 3 of 5
 Case 1:21-cv-00215-KD-MU Document 1 Filed 04/12/21 Page 12 of 13                                            PageID #: 12


Pro Se 1 (Rev. 12/16) Complaint for a Civil Case




                                 b.         If the defendant is a corporation
                                            The defendant, (name)                                        , is incorporated under
                                            the laws of the State of (name)                                        , and has its
                                            principal place of business in the State of (name)
                                            Or is incorporated under the laws of (foreign nation)
                                            and has its principal place of business in (name)


                                 (If more than one defendant is named in the complaint, attach an additional page providing the
                                 same information for each additional defendant.)

                      3.         The Amount in Controversy

                                 The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                 stake-is more than $75,000, not counting interest and costs of court, because (explain):




Ill.       Statement of Claim

           Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
           facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
           involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
           the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
           write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.




IV.        Relief

           State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
           arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
           the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
           punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
           punitive money damages.




                                                                                                                         Page 4 of 5
 Case 1:21-cv-00215-KD-MU Document 1 Filed 04/12/21 Page 13 of 13                                          PageID #: 13


Pro Se I (Rev. 12/16) Complaint for a Civil Case




V.         Cert ification and Closing

           Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best ofmy knowledge, information,
           and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
           unnecessary delay, or needlessly increase the cost oflitigation; (2) is supported by existing law or by a
           nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
           evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
           opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
           requirements of Rule 11.

           A.         For Parties Without an Attorney

                      I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                      served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                      in the dismissal of my case.


                      Date of signing:




           B.         For Attorn e

                      Dale of signing,             -M..,-   d--!
                                                       /';}-,:--
                      Signature of Attorney
                      Printed Name of Attorney
                      Bar Number
                      Name of Law Firm
                      Street Address
                      State and Zip Code
                      Telephone Number
                      E-mail Address




                                                                                                                        Page 5 of 5
